Case 3:21-cv-00496-TAD-KDM Document 8 Filed 06/14/21 Page 1 of 1 PageID #: 27




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

BABILA FELICITE MUYETBE                               CIVIL ACTION NO. 21-0496

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

ALEJANDRO MAYORKAS                                    MAG. JUDGE KAYLA D. MCCLUSKY


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Babila Felicite

Muyetbe’s Petition is DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 14th day of June, 2021.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
